1     Law Offices of Travis A. Gagnier, Inc. P.S.                   Judge Christopher M. Alston
      33507 Ninth Avenue South, Bldg. F                             CHAPTER 13
2     P.O. Box 3949                                                 Hearing Date: July 11, 2019
      Federal Way, WA 98063-3949                                    Hearing Time: 9:30 a.m.
3     253-941-0234; gagnierecf@bestbk.com

4
                             UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
5

6      IN RE:
                                                         No. 15-17221
7      WALKAMA, Gary and Vonda,
                                                         DEBTORS’ MEMORANDUM OF
8                Debtors.                                AUTHORITIES RE MOTION FOR
                                                         RELIEF FROM STAY BY ABINBOLA
9                                                        NELLAMS and PROOF OF SERVICE

10
              COME NOW, the Debtors, by and through their attorney, Travis A. Gagnier, and files
11
      this Memorandum of Authorities as requested by the Court at the hearing which was held on
12
      May 23, 2019. The Court raised concerns that Nellams was not told of the hearing date for the
13
      confirmation hearing the 341 Notice prepared by the Clerk and provided to all creditors in the
14
      case (including Nellams).
15

16       I. FACTS

17            The Debtors filed this case on December 9, 2015. All creditors were noticed by the BNC

18    on December 12, 2015, per docket No. 12 in this case. All creditors were serviced with the 341

19    Notice prepared by the Clerk at docket No. 7 in this case. Pursuant to Rule 201(c)(2), the Debtors
20
      request that the Court take judicial notice of the docket and filings in this proceeding as well as
21
      the docket and filing in the Federal District Court proceeding (#13-cv-01504-JCC). A copy of
22
      the District Court Docket is attached hereto as an Exhibit. Nellams was added to the creditor
23
      matrix and noticed on December 22, 2015, per docket No. 17 in this case. He was provided with
24
      a copy of the plan and 341 notice issued by the Clerk. Proof of Service, Docket no. 17 in this
25
      case.
26
                                                                                 LAW OFFICES OF TRAVIS
27    DEBTORS’ MEMORANDUM OF AUTHORITIES                                             GAGNIER, INC., P.S.
      RE: MOTION FOR RELIEF FROM STAY and                                     33507 Ninth Avenue South, Bldg. F
28    PROOF OF SERVICE - 1                                                              P.O. Box 3949
                                                                                Federal Way, WA 98063-3949
                                                                            (253) 941-0234; gagnierecf@bestbk.com
     Case 15-17221-CMA         Doc 53       Filed 07/12/19    Ent. 07/12/19 13:57:19           Pg. 1 of 5
1             Referring to the 341 notice, it did not include a date for the confirmation hearing. Docket
2     no. 7 in this case. Based on counsel’s research, it appears that new forms took effect on
3
      December 1, 2015. For the month of December 2015 only, the 341 notices were issued without
4
      hearing dates for confirmation where the plan was not filed with the original filing. Starting in
5
      January 2016, the language in the 341 notice was changed to include the confirmation hearing
6
      date in all 341 notices. All creditors received the notices without the date, not just Nellams. The
7
      341 notices did include, however, a deadline to file proofs of claim and other details about the
8
      case to put creditors on notice. Docket no. 7 in this case.
9

10            Nellams had actual notice of the bankruptcy filing. His counsel acknowledged as much at

11    the hearing on the record on May 23, 2019. As discussed in the prior filing, the District Court

12    case was stayed by the filing of the case and all parties were aware. Debtor filed an LCR 89

13    notice with the Federal District Court on that docket at No. 120 in the District Court case on
14    December 22, 2015.
15
         II. “PROVIDED FOR IN THE PLAN”
16
              At the hearing on May 23, 2019 the Court inquired whether the debt owed Nellams was
17
      provided for in the Debtors’ Plan. The unliquidated and disputed claim owed Nellams would be
18
      an unsecured claim. Unsecured claims are “provided for” in the Form Chapter 13 Plan which all
19
      debtors are required to use in the Western District of Washington. Specially, unsecured claims
20
      are provided for in Paragraph IV.E of the Form Plan in effect at the time and confirmed in this
21

22    case.

23            The U.S. Supreme Court in In Rake v. Wade, (508 US 464 (1993)) interpreted the phrase

24    “provided for” in § 1325(a)(5) of the Bankruptcy Code. In Rake, the debtors filed for Chapter 13

25    bankruptcy while in default on their home mortgages, and their bankruptcy plans proposed to
26
      cure the defaults through repayment schedules that would be administered inside the plans. 508
                                                                                 LAW OFFICES OF TRAVIS
27    DEBTORS’ MEMORANDUM OF AUTHORITIES                                             GAGNIER, INC., P.S.
      RE: MOTION FOR RELIEF FROM STAY and                                     33507 Ninth Avenue South, Bldg. F
28    PROOF OF SERVICE - 2                                                              P.O. Box 3949
                                                                                Federal Way, WA 98063-3949
                                                                            (253) 941-0234; gagnierecf@bestbk.com
     Case 15-17221-CMA          Doc 53      Filed 07/12/19    Ent. 07/12/19 13:57:19           Pg. 2 of 5
1     U.S. at 466–67. The Court determined that “[t]he most natural reading of the phrase to ‘provid[e]
2     for by the plan’ is to ‘make a provision for’ or ‘stipulate to’ something in a plan.” Id. at 473.
3
                 Applying the Rake rationale in the instant case leads to the conclusion that if Nellams is
4
      the holder of an unsecured claim, it is part of a class for which the Plan has provided. In other
5
      words, Nellams’ claim is “provided for” by paragraph IV.E of the confirmed plan.
6
                 It is important to note, however, that regardless of class or provision, Nellams did not file
7
      a proof of claim in this matter. The 341 notice to creditors in this case (and all cases) clearly
8
      states the deadlines for creditors to file claims. Nellams chose not to file a claim. So, even though
9

10    Nellams is a member of the class of unsecured creditors, since he did not file a claim, he will not

11    be entitled to a payment from the Chapter 13 trustee should funds be available for unsecured

12    creditors.

13        III.      DUE PROCESS
14               At the last hearing the Court had a question in regards to the notice provided creditors in
15
      this case in regards to the confirmation hearing. Rather than not being “provided for” in the plan,
16
      it seems the concern is more aptly of whether or not Nellams was deprived of due process
17
      because the 341 notice issued by the Clerk during the month of December 2015 in all Chapter 13
18
      cases did not include the date of the confirmation hearing.
19
                 In this case Mr. Nellams was listed as a creditor and received actual notice of the
20
      bankruptcy case no later than December 22, 2015, when the LCR 89 notice was filed in the
21

22    Federal District Court proceeding. Nellams counsel acknowledged that he and his client were

23    aware of the bankruptcy filing back then. The Bankruptcy Notice sent out by the Court was sent

24    to Mr. Nellams at his counsel’s address notifying him of the Chapter 13 filing. Darryl Parker,

25    Nellam’s attorney, filed a Notice of Appearance in the federal district lawsuit Nellam filed
26
      against the debtors and others on August 23, 2013. This is important as Parker was counsel for
                                                                                    LAW OFFICES OF TRAVIS
27    DEBTORS’ MEMORANDUM OF AUTHORITIES                                                GAGNIER, INC., P.S.
      RE: MOTION FOR RELIEF FROM STAY and                                        33507 Ninth Avenue South, Bldg. F
28    PROOF OF SERVICE - 3                                                                 P.O. Box 3949
                                                                                   Federal Way, WA 98063-3949
                                                                               (253) 941-0234; gagnierecf@bestbk.com
     Case 15-17221-CMA             Doc 53     Filed 07/12/19     Ent. 07/12/19 13:57:19           Pg. 3 of 5
1     Nellams when a Notice of Bankruptcy Filing was filed in the Federal District Court lawsuit on
2     December 22, 2015 (Chapter 13 filed December 9, 2015) again putting Nellams on notice of a
3
      bankruptcy filing. That would have been the second time Nellam was informed of the
4
      bankruptcy filing.
5
               In the Ninth Circuit, according to Matter of Gregory, 705 F.2d 1118, 1120 (9th Cir.
6
      1983), notice of the bankruptcy filing puts a creditor on notice of the filing and thus he was on
7
      inquiry notice, thus, satisfying due process. Another case, In re Coastal Alaska Lines, Inc., 920
8
      F.2d 1428, 1431 (9th Cir. 1990), similarly held that although the creditor was not listed by the
9

10    debtor in court documents, and thus failed to receive actual notice of the claims bar date, the

11    creditor received sufficient notice of the bankruptcy and creditor’s meeting when it was informed

12    of the bankruptcy by the debtor’s attorney. The Court in Coastal held that “[l]ike the creditors in

13    Gregory and Price,[the creditor] actually received information about the bankruptcy proceedings
14    that was sufficient to put it on inquiry notice. Its due process claim thus fails.” Coastal at 1431.
15
         IV.      CONCLUSION
16
               There is no valid reason to terminate the automatic stay to liquidate a claim that has been
17
      provided for in the Debtors’ Chapter 13 bankruptcy proceeding. “Provided for” is a term of art
18
      defined by the Supreme Court in Rake and Nellams’ claim was clearly “provided for” in the
19
      confirmed plan. Nellams’ had actual notice of the bankruptcy case early on, no later than
20
      December 22, 2015, and acknowledged as much as the last hearing. Thus, his due process rights
21

22    were not violated by not being advised in the 341 notice of the date of the confirmation hearing.

23    All of this is beside the point, too, that Nellams waived any right to receive funds from this case

24    regardless of the contents of the plan when he failed to file a proof of claim by the deadline set

25    forth in the notices he did receive. Thus, whatever is owed, if anything, will be discharged upon
26
      completion of their Chapter 13 bankruptcy proceeding without the need for further litigation. The
                                                                                  LAW OFFICES OF TRAVIS
27    DEBTORS’ MEMORANDUM OF AUTHORITIES                                              GAGNIER, INC., P.S.
      RE: MOTION FOR RELIEF FROM STAY and                                      33507 Ninth Avenue South, Bldg. F
28    PROOF OF SERVICE - 4                                                               P.O. Box 3949
                                                                                 Federal Way, WA 98063-3949
                                                                             (253) 941-0234; gagnierecf@bestbk.com
     Case 15-17221-CMA          Doc 53      Filed 07/12/19    Ent. 07/12/19 13:57:19            Pg. 4 of 5
1     motion for relief from stay should be denied.
2            Respectfully submitted this 12th day of July 2019.
3
                                                      /s/ Travis A. Gagnier
4                                                     Travis A. Gagnier, #26379
                                                      Attorney for Debtors
5

6
                                            PROOF OF SERVICE
7
             I declare under penalty of perjury under the laws of the State of Washington that I filed
8
      the original of the foregoing with the United States Bankruptcy Court in Seattle and served a true
9
      copy thereof to Darryl Parker via ECF on the date filed with the Court
10

11                                                    /s/ Shari L. Moody
                                                      Shari L. Moody
12                                                    Sr. Paralegal

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                LAW OFFICES OF TRAVIS
27    DEBTORS’ MEMORANDUM OF AUTHORITIES                                            GAGNIER, INC., P.S.
      RE: MOTION FOR RELIEF FROM STAY and                                    33507 Ninth Avenue South, Bldg. F
28    PROOF OF SERVICE - 5                                                             P.O. Box 3949
                                                                               Federal Way, WA 98063-3949
                                                                           (253) 941-0234; gagnierecf@bestbk.com
     Case 15-17221-CMA         Doc 53       Filed 07/12/19    Ent. 07/12/19 13:57:19          Pg. 5 of 5
